Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8, filed 4/1/2021, with respect to the drawing objections and rejection of claim 1 (including all the dependent claims thereof due to claim dependency) have been fully considered and are persuasive.  The rejection of 12/01/2020 has been withdrawn. 
Applicant's arguments filed 4/1/2021 with respect to the new claims 21 and 22 have been fully considered but they are not persuasive. 
Applicant’s first argument is quoted below:
“Applicant respectfully submits that Tokiada fails at least to disclose the following features of claim 21: 
the carriage guide element and the support guide element extending side by side; 
a self-propelled conveying carriage comprising a drive element configured to 8GER3058UStransmit a drive movement to the containers support received on the support guide element and located alongside the self-propelled conveying carriage.” 

In response to the argument above, Examiner believes that the arrangement of the carriage guide element and the support guide element extend side by side as these two elements are close together.  In addition, the drive element is also considered as being located alongside the propelled conveying carriage as these elements are closely 
Note that Examiner is using the secondary reference of Baba in order to show that the propelled conveying carriage can be a self-propelled conveying carriage (see rejection below).  Therefore, Examiner believes that the Tokiada in view of Baba teach the invention as claimed (see rejection below).

Applicant’s first argument is quoted below:
“In addition, respectfully submits that Tokiada fails at least to disclose the following features of claim 22: 
the containers support track and the conveying track extending side by side, and 
a self-propelled conveying carriage comprising a drive element configured to transmit a drive movement to the containers support received on the support guide element and located alongside the self-propelled conveying carriage.” 

In response to the argument above, please see response to the first argument above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2009/0162247 A1 to Tokieda et al. (hereinafter “Tokieda”) in view of U.S. Patent Application Publication No. 2011/0009238 A1 to Baba (hereinafter “Baba”).

Regarding Claim 21, Tokieda teaches a conveying system (see abstract, see Fig. 1) configured to convey containers supports (see paragraphs [0045], [0053] describing a sample rack which contains sample vessels such as test tubes, hence the sample rack that contains vessels/test tubes can be considered as the claimed “containers supports”) intended to support containers (sample vessels) containing samples of a biological liquid (see paragraph [0004]), the conveying system (Fig. 1, abstract) including at least: 
a support guide element defining a guide track (see any one of the guide that supports the rack loading/unloading standby section 301 and the bucket 361 comprising slot 367 in which the sample vessels are transported/conveyed and hence defines the 
a carriage guide element (see track where x-mover 362 is installed and guided in the x direction as shown at Fig. 11 hence reading on the claimed carriage guide element defining a conveying track in which the carriage/x-mover is moved) extending along the support guide element (see arrangement at Fig. 11) and defining a conveying track (see annotated “carriage guide element (conveying track)” in figure below, note that the track where x-mover 362 is installed and guided as shown at Fig. 11 defines the track that the x-mover moves along hence it defines the conveying track hence reading on the invention as claimed), the carriage guide element and the support guide element extending side by side (see arrangement at Fig. 11 and/or annotated figure below showing the support guide element and the carriage guide element arranged close together (i.e. side by side) as claimed);
- a propelled conveying carriage (see X-mover 362, Figs. 11 – 14, see paragraphs [0086], [0088]) configured to be received on the carriage guide element (see the x-mover 362 being received on the carriage guide element as shown in the annotated figure below, see also Fig.12) and configured to be guided by the carriage propelled conveying carriage (362) comprising a drive element (carriage 363 can be considered as the drive element, see paragraphs [0086] – [0088] and Fig. 11) movably mounted between at least a drive position (vertical position where the carriage 363 engages with the sample vessel as shown in Fig. 12) in which the drive element (363) is configured to transmit a drive movement to the containers support (see Figs. 12 – 13 showing engagement of the drive element 363 with the containers support and causing movement of the containers support from the 301 to 361, see also paragraphs [0087] – [0090]) received on the support guide element (301) and located alongside the propelled conveying carriage (see close arrangement of the drive element 363 and the carriage 362 and which are also arranged together and in cooperation with each other hence reading on the invention as claimed), and a release position (see released position at Fig. 11) in which the drive element (363) is configured to release the containers support (see disengaged arrangement of the drive element 363 and the container support at Fig. 11), the propelled conveying carriage (362) being configured to displace the containers support in translation along the guide track (301 and/or 361) when the drive element (363) is in the drive position (see Figs. 12 – 13) and the propelled conveying carriage (362) is displaced along the conveying track (see track where x-mover 362 is installed and guided in the x direction as shown at Fig. 11, see also annotated figure below).    
Tokieda teaches a propelled conveying carriage 362 that is propelled using three different motors for moving in the x-y-z direction as described above and at paragraph [0088], Tokieda does not explicitly teach a “self-propelled” conveying carriage.  
Baba, in the field of self-propelled vehicle for conveyance, teaches a self-propelled conveying carriage (see abstract, see paragraphs [0002], [0051] and Fig. 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the self-propelled vehicle of Baba into Tokieda in order to use a carriage in a self-propelled manner which enhances efficiency of the conveyance system. 

Regarding Claim 22, Tokieda teaches a conveying system (see abstract, see Fig. 1) configured to convey containers supports (see paragraphs [0045], [0053] describing a sample rack which contains sample vessels such as test tubes, hence the sample rack that contains vessels/test tubes can be considered as the claimed “containers supports”) intended to support containers (sample vessels) containing samples of a biological liquid (see paragraph [0004]), the conveying system (Fig. 1, abstract) including at least: 
a containers support track (see any one of the guide that supports the rack loading/unloading standby section 301 and the bucket 361 comprising slot 367 in which the sample vessels are transported/conveyed and hence defines the track of the sample vessels/containers support, see Figs. 11 – 14 and paragraphs [0086] - [0090], hence the guide that supports 301, 361 is considered as the claimed containers support track, 
a carriage guide element (see track where x-mover 362 is installed and guided in the x direction as shown at Fig. 11 hence reading on the claimed carriage guide element defining a conveying track in which the carriage/x-mover is moved) extending along the containers support track (see arrangement at Fig. 11) and defining a conveying track (see annotated “carriage guide element (conveying track)” in figure below, note that the track where x-mover 362 is installed and guided as shown at Fig. 11 defines the track that the x-mover moves along hence it defines the conveying track hence reading on the invention as claimed), the containers support track and the conveying track extending side by side (see arrangement at Fig. 11 and/or annotated figure below showing the containers support track and the conveying track arranged close together (i.e. side by side) as claimed);
- a propelled conveying carriage (see X-mover 362, Figs. 11 – 14, see paragraphs [0086], [0088]) configured to be received on the carriage guide element (see the x-mover 362 being received on the carriage guide element as shown in the annotated figure below, see also Fig.12) and configured to be guided by the carriage guide element during displacements of the propelled conveying carriage along the conveying track (see track where x-mover 362 is installed and guided in the x direction propelled conveying carriage (362) comprising a drive element (carriage 363 can be considered as the drive element, see paragraphs [0086] – [0088] and Fig. 11) movably mounted between at least a drive position (vertical position where the carriage 363 engages with the sample vessel as shown in Fig. 12) in which the drive element (363) is configured to transmit a drive movement to the containers support (see Figs. 12 – 13 showing engagement of the drive element 363 with the containers support and causing movement of the containers support from the 301 to 361, see also paragraphs [0087] – [0090]) received in the containers support track (301) and located alongside the propelled conveying carriage (see close arrangement of the drive element 363 and the carriage 362 and which are also arranged together and in cooperation with each other hence reading on the invention as claimed), and a release position (see released position at Fig. 11) in which the drive element (363) is configured to release the containers support (see disengaged arrangement of the drive element 363 and the container support at Fig. 11), the propelled conveying carriage (362) being configured to displace the containers support in translation along the containers support track (301 and/or 361) when the drive element (363) is in the drive position (see Figs. 12 – 13) and the propelled conveying carriage (362) is displaced along the conveying track (see track where x-mover 362 is installed and guided in the x direction as shown at Fig. 11, see also annotated figure below).    
Even though Tokieda teaches a propelled conveying carriage 362 that is propelled using three different motors for moving in the x-y-z direction as described Tokieda does not explicitly teach a “self-propelled” conveying carriage.  
Baba, in the field of self-propelled vehicle for conveyance, teaches a self-propelled conveying carriage (see abstract, see paragraphs [0002], [0051] and Fig. 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the self-propelled vehicle of Baba into Tokieda in order to use a carriage in a self-propelled manner which enhances efficiency of the conveyance system.

    PNG
    media_image1.png
    970
    854
    media_image1.png
    Greyscale


Allowable Subject Matter
Claim 1 is allowed over the prior art of record.  Note that claims 2 – 15, 17 – 18 are also allowed due to claim dependency.
Regarding Claim 1, none of the prior art of records teach or disclose “a first support guide element defining a first guide track and a second support guide element defining a second guide track”.., “a self-propelled conveying carriage displaceable along a conveying track extending along the first and second support guide elements, the first and second support guide elements being disposed on either side of the conveying track”, “the self-propelled conveying carriage comprising a drive element movably mounted between a first drive position in which the drive element is configure to transmit a drive movement to a containers support received on the first support guide element, a second drive position in which the drive element is configured to transmit a drive movement to a containers support received on the second support guide element” (see for instance arrangement at Fig. 7) in combination with the remaining limitations as required by the conveying system of independent claim 1.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403.  The examiner can normally be reached on M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MARRIT EYASSU/Primary Examiner, Art Unit 2861